DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are pending. 

	Claim Objections
Claims 1, 3, 8 and 14 are objected to because of the following informalities:  
There should be an article “a” in front of the term “pericardial tissue” in line 1 and 3 of claim 1, in line 2 of claim 8; and in line 2 of claim 14.  
The term “treatment” in line 2 of claim 3 would be more appropriate as “the treatment” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses a limitation of “reducing tissue bioburden” in the last line. It is not clear if this is an active step carrying out a specific 
Claims 2, 4, 8-10, 14-16 disclose a range of concentration or pH range in a parenthesis. It is not clear if the concentrations and pH disclosed within the parentheses are parts of the claims required as limitations directed to the components disclosed or it is merely an example of the claimed chemical or pH. If the percentage or pH in the parenthesis is actively claimed, applicant needs to amend the claims without using the parentheses in the claims. Clarification is required. 
Claim 3 discloses that the solution of claim 2 consists of 30% ethanol or isopropanol and 0.25% Tween-20 at 45+2°C. It is not clear if the solution is required to be maintained at the claimed temperature regardless of the treating step or the temperature is directed to the treating step. Clarification is required. It appears that the temperature belongs to the treating step, and applicant is advised to amend the claim, for example, as “the solution of claim 2 consists of 30% ethanol or isopropanol and 0.25% Tween-20 in buffered saline at pH 7.0-7.5 [[at 45+2°C]] and the treatment is at 45+2°C for 2 hours.”
	
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose “alcohol”. The instant specification does not particularly provide any special definition to the term and thus, the term “alcohol” would be interpreted broadly such that any chemical containing one or more hydroxyl groups attached to a carbon, and the scope of the term therefore encompasses not only those of common alcohols including methanol, ethanol or isopropanol, etc. but also any known chemicals with names ending with -ol (glycerol, borneol, cadinol, citronellol, etc.).
The instant specification discloses ethanol and isopropanol as examples for the solution utilized in the claimed invention (e.g. para. 31) or glycerol (para. 49, for RTD step used as a mixture solution, not in other solutions or steps).
Considering the extensive scope of the term “alcohol” and the limited description to the species for the genus, it is considered that the instant specification fails to provide sufficient written description for the entire scope of the claimed invention.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Claims 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the percentages of glycerol, ethanol and deionized water that add up 100%, does not reasonably provide enablement for the ranges of percentages of each components that go over 100%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 8-19 disclose the mixture solution consisting of glycerol (80% to 95%), ethanol (5% to 10%), and deionized water (3% to 10%). Considering the percentage ranges of each components of the mixture solution, while most of the range would meet the total 100%, however, there are percentages of each components that would not make 100%. For example, if 95% of glycerol is in the mixture, one cannot use the given percentage of ethanol and deionized water to make 100% since the lowest percentage given is 5% for ethanol and 3% for deionized water. If the lowest percentage is used for ethanol and deionized water (i.e. 5% and 3%, respectively), the highest percentage of glycerol should be 92%. 
Thus, the claimed portion of the percentages including more than 92% up to 95% for glycerol could not be enabled based on the other two components’ percentages in order to form the claimed mixture solution.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 discloses that the solution of claim 2 consists of 30% ethanol or isopropanol and 0.25% Tween-20 at 45+2°C and [the] treatment is for 2 hours. Claim 2 discloses that the solution consisting of alcohol (20% to 70%) and Tween-20 (0.1% to 1%) in buffered saline (pH 7.0-7.5). While claim 2 requires the solution consists of those including buffered saline, however, claim 3 does not disclose buffered saline. Thus, claim 3 does not further limit the subject matter of claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. (US 2011/0311493; IDS ref.).
	Regarding claim 1, Dove et al. teach a method of treating a bioprosthetic implant derived from any biological tissue including pericardium (i.e. pericardial tissue) with steps of decellularizing, fixing and reducing bioburden, and the bioprosthetic implant is a heart valve formed from bovine pericardium (paras. 22, 61, 63, 104). Dove et al. teach that the tissue to be treated can be freshly harvested form an abattoir, washed and pre-treated with various decellularizing agent, and/or it can be at least partially fixed with fixative agents (para. 112). The washing step is considered to meet the step of cleaning the tissue. Dove et al. teach the fixative agents include glutaraldehyde (para. 109). 
	Regarding the step of removing lipids/fat and residual antigenic components (claim 1), this step is considered the same as a decellularization step of Dove et al. Furthermore, Dove et al. teach a tissue is treated with a lipid, phospholipid, cell membrane and/or cell remnant extracting agent such as alcohol in the concentration range of 1-100%, surfactants and detergents including Tweens®, sodium deoxycholate, etc. (para. 116).
	Regarding the order of the claimed steps, while Dove et al. teach Step 1 for Harvest/prepare biological tissue, Step 2 for Glutaraldehyde fixation, and Step 3 for assembly/fabrication of prosthesis (paras. 124-128) or steps of decellularizing, fixing and reducing bioburden, and the bioprosthetic implant is a heart valve formed from bovine pericardium (paras. 22, 61, 63, 104), they do not particularly teach the step of removing lipids/fat and residual antigenic components (i.e. decellularization step) being after fixation. 
However, it would have been obvious to a person skilled in the art to use any order of decellularization and fixation steps in the method of Dove et al. 
M.P.E.P. § 2144 recites, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law…If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.” In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the court found that selection of any order of mixing ingredients is prima facie obvious.
	Regarding the step of reducing bioburden (claims 1 and 6), Dove et al. teach the tissue is treated with a bioburden reducing agent including alcohol, e.g. ethanol, 2-propanol, etc. in the concentration of 1-100% (para. 118).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. as applied to claims 1 and 6 above, and further in view of Nashef et al. (WO198401879)
Regarding the removing lipids/fat and residual antigenic components using the solution consisting of 20-70% alcohol and 0.1-1% Tween-20 in buffered saline at 30-60°C for 1-24 hrs. Dove et al. do not particularly teach the limitation.
Dove et al. teach a bioburden reduction solution comprising ethanol and a Tween® solution (para. 29). Since the bioburden is defined as any pathogens present in tissue, and the bioburden reduction solution of Dove et al. would be intended for removing pathogens from the tissue. Since ethanol is taught to be used as agents removing lipids, cell membrane and/or extracting cell remnant (para. 116), and surfactants such as Tween-20 are taught by Dove et al. for decellularizing agents (para. 113) as well as an extracting agent for lipids, cell membrane and/or cell remnant (para. 116), one skilled in the art would recognize that ethanol and Tween-20 would work not only as bioburden reducing agents to reduce pathogens from the tissue but also as decellularizing agents to remove cell membrane, lipids and any remnant of cells from the tissue. Therefore, it would have been obvious to a person skilled in the art to use ethanol and Tween-20 for the purpose of removing lipids/fat and residual antigenic components with a reasonable expectation of success.
Dove et al. however do not teach the concentration of the ethanol and Tween-20 being 20-70% and 0.1-1%, respectively, as claimed. However, Dove et al. provide a range for ethanol concentration being 1-100% (para. 116), and an exemplary concentration of Tween-80 being 0.1% for bioburden reduction (para. 119), one skilled in the art would recognize that the concentration of ethanol and Tween-20 would be modified in order to obtain any desired outcome of using the combination of ethanol and Tween-20 for the purpose of removing/decellularizing the pericardial tissue of Dove et al. Thus, It would have been obvious to a person skilled in the art to modify the concentration of ethanol and Tween-20 as desired based on the known concentration ranges taught by Dove et al. by routine experimentations. 
Regarding the buffered saline at pH 7.0-7.5 (claim 2), Dove et al. teach the use of buffered saline solutions (para. 125), and thus, it would have been obvious to a person skilled in the art to use buffered saline solution for the solutions utilized in the method of Dove et al. with a reasonable expectation of success.
Regarding the treatment temperature and duration (claims 2-3), Dove et al. do not teach the limitation.
However, it would have been obvious to a person skilled in the art to modify the temperature and duration of each steps of Dove et al. in order to obtain desired outcome of the method with a reasonable expectation of success. The claimed temperature of 30-60°C and duration of 1-24 hrs are not considered critical and thus, one skilled in the art would be able to modify as desired by routine experimentations. Furthermore, it is generally known in the art that a detergent or a surfactant treatment on a tissue for a bioprosthetic heart valve is in the range of 20°C to 40°C and 2-24 hours (see Nashef et al.; p.7, lines 4-16). Thus, one skilled in the art would adjust the temperature and duration based on the known ranges in the art for the treatment of surfactant for preparing a bioprosthetic heart valve in the method of Dove et al. with a reasonable expectation of success.
Regarding the addition treatment with detergent solutions  including SDC (claim 4), Dove et al. teach various detergents including sodium deoxycholate (SDC) utilized for a decellularization step (para. 113); as a cell disrupting agent (para. 114); or as an agent extracting lipid, phospholipid, cell membrane and/or cell remnant (para. 116).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. in view of Nashef et al. as applied to claims 1-4 and 6-7 above, and further in view of Hopkins (US 2011/0165676; IDS ref.)
Regarding the addition treatment with detergent solutions being a combination of 0.5% SDC and 0.25% ASB-14 (claim 5), while Dove et al. teach sodium deoxycholate (SDC), however, they do not particularly teach ASB-14, or their concentrations.
Hopkins teaches a method of decellularizing a tissue, particularly a heart valve (para. 24), by using detergents in order to remove cell debris, dsDNA and chemicals (abstract), and the detergents/surfactants include sodium deoxycholate and ASB-14 (para. 15), and the amount of the detergents is generally about 0.01% to 1% by volume (para. 15).
It would have been obvious to a person skilled in the art to use the detergents known in the art for the purpose of decellularizing the tissue intended for a bioprosthetic application and use the known concentration of the detergents suitable for such application taught by Hopkins in the method of Dove et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. in view of Nashef et al. and Hopkins as applied to claims 1-7 above, and further in view of Cali et al. (US PGPUB 2012/0035720) and Cheung (US PAT 5,862,806).
Regarding claim 8 directed to the steps of cutting leaflets from the treated tissue, assembling the heart valve assembly using the cut leaflets, Dove et al. in view of Nashef et al. and Hopkins do not particularly teach the steps.
Cali et al. teach that leaflets are cut from a pericardium tissue to make a prosthetic heart valve assembly (abstract).
It would have been obvious to a person skilled in the art to cut out leaflets from the pericardial tissue treated as taught by Dove et al. in view of Nashef et al. and Hopkins to assemble a heart valve according to Cali et al. Since the treated pericardial tissue of Dove et al. in view of Nashef et al. and Hopkins is intended as a heart valve prosthetic, and thus, one skilled in the art would be motivated to cut out leaflets from the treated pericardial tissue to form a heart valve assembly with a reasonable expectation of success.
	Regarding the step of detoxifying the glutaraldehyde, while Dove et al. do not particularly teach the limitation, however, the Glut detoxification includes as anti-calcification, so-called capping process using capping chemicals according to the instant specification (para. 47). Dove et al. teach a step of capping the Glut-fixed bioprosthetic tissue (para. 10-12), and the capping step using a capping agent would eliminate potential binding sites for calcium, i.e. prevent calcification (para. 94). Thus, the capping step of Dove et al. on the glut-fixed tissue is considered as the detoxification as claimed.
	Regarding the step of dehydrating the tissue using 60-95% alcohol for 1-8 hours at 25-55°C, Dove et al. in view of Nashef et al. and Hopkins do not teach the limitation.
	Cheung teaches a method of treating a tissue such as porcine heart valves or bovine pericardium for use in bioprosthetic implants (abstract), and the glutaraldehyde-treated tissues were dehydrated by immersing the tissue in ethanol in various different concentration including 75% (col. 5, lines 5-12). Thus, one skilled in the art would recognize that dehydration step can be carried out with ethanol as taught by Cheung. While the duration and the temperature is not particularly disclosed, one skilled in the art would recognize that the duration of temperature for dehydration are parameters that can be routinely optimized. Thus, it would have been obvious to a person skilled in the art to adjust the duration and temperature of ethanol treatment, i.e. dehydration, of the bioprosthetic tissue of Dove et al. in view of Nashef et al. and Hopkins with a reasonable expectation of success. 
	Regarding the step of treating the tissue with a mixture solution consisting of 80-95% glycerol, 5-10% ethanol and 3-10% deionized water at RT for 30 min. to 24 hours, Dove et al. teach a step of drying the bioprosthetic tissue with 75% glycerol/25% ethanol for 1h at RT (para. 139). However, they do not particularly teach the use of deionized water. However, it would have been obvious to a person skilled in the art to adjust the concentration of glycerol and/or ethanol for the drying step as desired and for such adjustment, one skilled in the art would use water to adjust the concentration because it is well known in the art that the adjustment of concentration of ethanol or glycerol is typically carried out by using water. One skilled in the art would recognize that deionized water would be suitable for the purpose to prepare the mixture solution of glycerol and ethanol at desired concentration for the purpose since it is known in the art that deionized water is used for the purpose of diluting the concentration, preparing chemical reagents, etc. as disclosed by Hopkins (see para. 14, 182). 
	Regarding claim 14 directed to the steps identical to claim 8 but in a different order, it is submitted that the steps can be carried out in any order in the absence of any new or unexpected results (see above; MEPE2144).
	Regarding the limitations of claim 9-13 and 15-19, the combined teachings of Dove et al. in view of Nashef et al. and Hopkins as discussed above address the limitations.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
  	
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632